OFFICE   OF THE AlTCRNEY       GENERAL   OF TEXAS
                             AUSTIN




Hon. oeor 9. 23bapp-l
           of Publio AoeOuntu
(lanptroller
AIlstIn,
       Texu
Dear s1r:
                        opinion Ho. o-




                                               on, vhloh io a8




           MThe question bus uri8en In thiu departamat U to
    whother or Bat thin law releaom penaltlea an& inteSest
    ucrd.ng   on property   owned br   em&   meple   &a?%@~be their
    enty into eooh cervioe or does it onrJ lpplf to pm-
    ties end interest aaor&g  otnoe sullhpereon eiitsted th9
    armed aarloe an4 for the dnratitm. I willthankyau to
    advisa in the prenUoa+*
                Bon&M Bill     lb. &SO, Aota o? thi aogularSaulon
of .tho 4SSb &&Bimture,          (toythor   with   it8   ociptlon)    read@
u rouowe:

                  *An Aetih?   the pu~~ou    af relaasixl.,? to      the
      embers of the Armad &roes of the Unitea Sate8 of
      dWJFiC8ud thatr aqdllulu all latersrt*ad perul-
      tieu mooruing ~mbrouwnt to their entry into 8wh
      BorTloa,En 8tato an4 oountyu.6valaramtexar rrarlllag
      00 pr4paty 1iat.don tim tas rollr or 8nj oouncy la
      the ma@ of mob nenborsof tke ArmmY IMoor or tihrlr
      luzllirrfer or the Arm4 Forow Rwam?e or their muill-
      ~108 prior to t&e tim they joinedruoh AFM& foroea
      ox mab‘aurfllarl8~ proridiw #at the reloaso al mwb
      htorert      and pw&l tl   la   ohall *am04 fer the      bratton        of
      w0ri6   w     aa po+idhg thd
                    II
      of 8aoh Jmlei lrorou aa muoh
      low4 a ppsriod not to mmo~
      oemiation ‘ai h4atll~ti~w in rhioh bb OIIf ~rith~W$lnbuut
      ena penultythe 4elluquarLt OeBr &lo by #oa) pratdgn~
      Tar ~the utupmdon of aI1 law* as44pvtr af law8 in (KUI-
      tlld herowlth,aeb de&wing aa ~mergenay.
&en.   000~ R.   shwpua,   p6e   a




                                     ‘,;
Eon. 08s. H. Bhreppnra, pa@   4
fwh 0.0. pi. aq+p8ra, plS* s